Citation Nr: 1508897	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.
 
2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Air Force from February 1965 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence and waived RO jurisdiction of the submitted evidence.  38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  During the Veteran's January 14, 2015 hearing, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for service connection for a deviated nasal septum.

2.  Prior to May 3, 2013, the Veteran's bilateral hearing loss was manifested by level VI acuity in the right ear and level I acuity in the left ear 

3.  As of May 3, 2013, the Veteran's bilateral hearing loss was manifested by Level XI hearing acuity in the right ear and Level II in the left ear.



CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim for service connection for a deviated nasal septum have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial compensable rating for bilateral hearing loss were not met prior to May 3, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for an initial rating of 10 percent for bilateral hearing loss have been met for period from May 3, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at a January 2015 hearing before the Board, the appellant expressly withdrew his appeal with regard to the issue of entitlement to service connection for a deviated nasal septum prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


	(CONTINUED ON NEXT PAGE)

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, this is an initial rating case, and the Federal Circuit Court has held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are associated with the claims file.  VA treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with examinations (the reports of which have been associated with the claims file) in May 2010 and September 2011.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  If an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the VA examinations here.

The Veteran's last compensation and pension (C&P) examination for evaluating his hearing loss disability was conducted in September 2011.  His testimony and statements suggest that there was a worsening of his hearing since that examination.  Such would normally trigger the need to Remand the matter for a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, in support of his claim, the Veteran provided copies of VA-administered audiological evaluations as recent as October 2014.  The 2014 evaluations contains more than sufficient evidence to rate the Veteran's hearing loss disability.  A remand for a new examination is not deemed to be necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran had a January 2015 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim, including his contention that he is entitled to an initial rating in excess of 0 percent.  Each duty to the Veteran outlined in Bryant was met during the January 2015 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa. 38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

In May 2010, the Veteran was afforded a VA audiological examination, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
25
75
85
LEFT
5
5
55
75
95

The average for his right ear was 50 Hertz and his left ear was 58 Hertz.  His Maryland CNC speech recognition scores were 100 percent bilaterally.  The examiner commented that the Veteran's hearing loss disability made it difficult for him to understand speech.  

In September 2011, the Veteran was afforded another VA audiological examination, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
40
80
90
LEFT
10
10
50
70
95

The average for his right ear was 61 Hertz and his left ear was 56 Hertz.  His Maryland CNC speech recognition scores were 64 percent in the right ear and 92 percent in the left ear.  No findings were made with regard to functional impairment.

In May 2013, the Veteran underwent an audiological evaluation, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
50
85
105
LEFT
10
10
55
75
100

The average for his right ear was 70 Hertz and his left ear was 60 Hertz.  However, the Central Institute for the Deaf word recognition speech discrimination test (CIDW-22) was used instead of the Maryland CNC.

In October 2014, the Veteran underwent another VA-administered audiological evaluation, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
55
90
105
LEFT
15
15
55
80
100

The average for his right ear was 74 Hertz and his left ear was 63 Hertz.  His Maryland CNC speech recognition scores were 20 percent in the right ear and 92 percent in the left ear.

The findings of the May 2010 test results in a numeric designation of I in the right ear and II in the left ear.  Applied to Table VII, these findings warrant a 0 percent rating.  38 C.F.R. § 4.85, Code 6100.

The findings of the September 2011 test results in a numeric designation of VI in the right ear and I in the left ear.  Applied to Table VII, these findings warrant a 0 percent rating.  38 C.F.R. § 4.85, Code 6100.

The findings of the October 2014 test results in a numeric designation of XI in the right ear and II in the left ear.  Applied to Table VII, these findings warrant a 10 percent rating.  38 C.F.R. § 4.85, Code 6100.

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on specified pure tone threshold findings, all four frequencies must have pure tone threshold of 55 decibels or more, or the threshold at 1000 hertz must be 30 decibels or less, while the threshold at 2000 decibels must be 70 decibels or more. 38 C.F.R. § 4.86.  In other situations, where the VA examiner certifies that the use of speech discrimination tests is not appropriate, because of situations such as inconsistent speech discrimination tests or language difficulties, Table VIa may be used to evaluate the hearing loss, based solely on pure tone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  Regarding the May 2013 examination, there has been no such certification; and, none of the examination reports demonstrate pure tone thresholds that would meet the criteria for rating based on exceptional patterns of hearing impairment. 

As indicated, the May 2010 and September 2011 audiological examinations failed to support the assignment of a compensable rating for hearing loss.  The later October 2014 audiological test shows that the Veteran is entitled to a 10 percent rating.  While the May 2013 audiological test shows a decrease in pure tone thresholds, the test is not valid as the Maryland CNC was not used.  The 2013 audiological test nevertheless demonstrates that the Veteran started experiencing increased hearing loss.  Thus, resolving reasonable doubt in the Veteran's favor, he is entitled to an increased rating for bilateral hearing loss as of May 3, 2013.

In considering whether referral for extraschedular consideration is appropriate, the Court has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The rating schedule provides for various compensable ratings for different levels of hearing impairment, but the Veteran's hearing loss does not meet the criteria for a rating higher than the 10 percent as of May 2013 granted in this decision.  Hearing loss is evaluated based on both pure tone threshold loss and speech recognition.  The schedule also provides for ratings for exceptional patterns of hearing impairment deemed not to be adequately covered by the rating schedule, which is not shown.  Thus, the Board finds that the schedular criteria are adequate and that therefore it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization." 

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, through his representative, specifically denied raising a claim for TDIU.  No discussion of the issue of entitlement to a TDIU is warranted. 


ORDER

The appeal of the claim of entitlement to service connection for a deviated nasal septum is dismissed.

An initial rating of 0 percent for bilateral hearing loss is affirmed; however, an increased rating of 10 percent as of May 2013 for bilateral hearing loss is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


